Opinion issued August 30, 2002

 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00269-CV
____________

RICHARD STOWELL,  Appellant

V.

JOY STOWELL,  Appellee



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 98-46471A



O P I N I O N
 Appellant's brief in this appeal was due on May 8, 2002.  On July 3, 2002 this
Court issued an order stating that unless appellant within 30 days of the date of the
order (by August 2, 2002), (1) filed a reasonable explanation for failure to timely file
his brief and (2) filed his brief, the Court would dismiss his appeal for want of
prosecution.  The time prescribed to file the explanation and brief has expired and
neither have been filed.
	Accordingly, pursuant to our order of July 3, 2002 and Texas Rules of
Appellate Procedure 38.8(a)(1) and 42.3(b), we dismiss appellant's appeal.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.